Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Viegener et al. (US 2008/0272593 hereinafter “Viegener”) in view of Speckemeyer (EP 1 026 431 B1).
In regard to claims 1-3, Viegener discloses a metallic pipe connection (in [0010] discloses copper or steel), comprising a tubular body (Fig. 1, at 6) that has two opposite open ends (Fig. 1), the metallic pipe connection comprising: 
a terminal tubular engagement portion (Fig. 1, portion defined by 5, 3, and 6) configured to be engaged, in operative condition, on a pipe (Fig. 1) and to be fixed thereto by means of plastic deformation of the tubular engagement portion (in [0016] discloses plastic deformation by using a pressing tool to connect 3 to an end of a pipe); 
a terminal flange (Fig. 1, at 7) arranged on an opposite side of the tubular body with respect to a side of the tubular body that the tubular engagement portion is positioned (Fig. 1, 7 is opposite of the indicated tubular engagement portion); 
wherein the tubular engagement portion comprises an annular seat (Fig. 1, 3) for a sealing gasket (Fig. 1, 3 is for a sealing ring), the annular seat projecting externally (Fig. 1, at 3) from the tubular engagement portion (Fig. 1) and being provided with a first housing groove (Fig. 1, seat 4 is a groove for the sealing ring) for the sealing gasket, the first housing groove being internally open towards the tubular engagement portion (Fig. 1); and 
wherein at least part of the tubular engagement portion and the annular seat are configured to be plastically deformed (in [0016] discloses plastic deformation using a tool) such to generate a mechanical seal on the pipe on which the tubular engagement portion is fitted and a contemporaneous fluid tightness between the connection and the 
Viegener is silent with regards to the angles of the annular inner walls. 
In the related field of press-fit pipe connections, Speckemeyer teaches a groove seat (Fig. 1, seat at 4) having an angle of annular inclined inner walls less than or equal to 54 degrees (Fig. 1, angle at 7 and 8 and in paragraph 6 of the English translation discloses the angle can be less than or equal to 54 degrees).
It would have been obvious to one having ordinary skill in the art to have modified the annular inner walls of Viegener to include an angle less than 54 degrees in order to have the advantage of sufficient compression and long-term sealing as taught by Speckemeyer in in paragraphs 2 and 6 of the English translation.
While Viegener in view of Speckemeyer do not expressly disclose the angle ranging from 5° to 15°, 9° to 11°, and approximately equal to 10°; the angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Viegener in view of Speckemeyer to have an angle ranging from 5° to 15°, 9° to 11°, and approximately equal to 10°, as the angle may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of adaptability to fit different gasket sizes. A person of ordinary skill in the art 
Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I). 
In regard to claim 8, Viegener and Speckemeyer discloses a metallic pipe connection according to claim 1, and Viegener further discloses the terminal flange internally comprises a second annular groove (Fig. 1, groove at 7).  

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Viegener (US 2008/0272593) in view of Speckemeyer (EP 1 026 431 B1) and further in view of Unewisse et al. (US 5,168,618 hereinafter “Unewisse”).
In regard to claim 4, Viegener and Speckemeyer discloses a metallic pipe connection according to claim 1, and Viegener further discloses the annular seat protrudes externally from the tubular engagement portion with a substantially inverted "V”-shaped profile (Fig. 1, at 3) comprising at least two inclined annular outer walls (Fig. 1, at 3) but does not expressly disclose the angle between the annular outer walls ranging from 55° to 75°.  
In the related field of press-fit pipe connections, Unewisse teaches an angle of 74° (Fig. 8, in 8:1-5) between annular outer walls of a seat (Fig. 8, at 42).
It would have been obvious to one having ordinary skill in the art to have modified the annular outer walls of Viegener to include an angle ranging from 55° to 75° 
In regard to claim 7, Viegener, Speckemeyer, and Unewisse discloses a metallic pipe connection according to claim 4, and Viegener further discloses annular outer walls are connected with an outer cylindrical wall (Fig. 1) of the tubular engagement portion according to a first fillet radius (Fig. 1, radius at 3 on the side of 5) equal for both of the annular outer walls (Fig. 1, at 5 and 6) and are connected with each other at the vertex of the "V" of the substantially inverted V-shaped profile (Fig. 1, at 3) according to a second fillet radius different from the first fillet radius (Fig. 1, at 3 on the side of 6).  

Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Viegener (US 2008/0272593) in view of Speckemeyer (EP 1 026 431 B1) and further in view of Glaze et al. (US 2010/0148495 hereinafter “Glaze”).
In regard to claims 5 and 6, Viegener and Speckemeyer discloses a metallic pipe connection according to claim 1, but does not expressly disclose the first housing groove for the sealing gasket is connected with an inner cylindrical wall of the tubular engagement portion by means of annular connecting walls inclined with respect to the inner cylindrical wall of the tubular engagement portion by an angle ranging from 5° to 20° and approximately equal to 10°.  
In the related field of press-fit pipe connections, Glaze teaches annular connecting walls inclined with respect to an inner cylindrical wall of a tubular 
It would have been obvious to one having ordinary skill in the art to have modified Viegener in view of Speckemeyer to include annular connecting walls inclined with respect to the inner cylindrical wall) by an angle less than 20° in order to have the advantage of reduced damage to an inserted tube during pressing as taught by Glaze in [0037].
While Viegener in view of Speckemeyer and Glaze do not expressly disclose the angle ranging from 5° to 20° and approximately equal to 10°; the angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Viegener in view of Speckemeyer and Glaze to have an angle ranging from 5° to 20° and approximately equal to 10° as the angle may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of adaptability to fit different gasket sizes to achieve a desired pressure-tightness. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Viegener (US 2008/0272593) in view of Speckemeyer (EP 1 026 431 B1) and further in view of Viegener (DE 19507688A1 hereinafter “Viegener ‘688”).
Viegener and Speckemeyer discloses a metallic pipe connection according to claim 1, and Viegener further discloses the tubular body, in the outer side surface has a hexagonal profile (Fig. 1, hex profile at 8) but does not expressly disclose separating the tubular body from the terminal flange, has an annular outer recess provided with a radius having a center closer to the longitudinal axis of symmetry of the tubular body than the outer side surface.
In the related field of press-fit pipe connections, Viegener ‘688 teaches an outer surface of a press-fit tubular engagement portion has an annular outer recess (Fig. 4, at 7) provided with a radius having a center closer to the longitudinal axis of the tubular body than the outer surface (Fig. 4, grooves at 7 comprises a radius having a center close to the longitudinal axis than the outer surface).
It would have been obvious to one having ordinary skill in the art to have modified the tubular body of Viegener to include an annular outer recess provided with a radius having a center closer to the longitudinal axis of symmetry of the tubular body than the outer side surface between the bead 3 and hex profile 8 in order to have the advantage of a positive and frictional connection between an inserted pipe and a tubular engagement portion as taught by Viegener ‘688 in paragraph 21 of the English translation.

Response to Arguments
Changes to the specification and drawings filed on 3/05/2021 are accepted.

Applicant's arguments filed 3/05/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the prior art Speckemeyer is limited to 50 degrees in regard to the groove angle, however, Speckemeyer discloses that it is desirable to be 50 degrees and provides an example of a groove with a total angle of 50 degrees but is not limited to 50 degrees and is capable of being less than 54 degrees. See the Abstract that recites “less than 54 degrees and may be 50 degrees” and paragraph 6 that recites “less than or equal to 54 degrees, is preferably 50 degrees” which do not limit the angle to only 50 degrees. Therefore, it would have been obvious to one having ordinary skill in the art to have modified the annular inner walls of Viegener in view of Speckemeyer to include angle in the range between 5 to 15 degrees. See the updated rejection and MPEP 2144.05(I) that states "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that the combination teaches away from the combination, however, the prior arts Viegener and Speckemeyer both show angled annular inner walls similar to the applicant’s invention and Speckemeyer teaches an angle less than 54 degrees which does not teach away from the angle between 5 and 15 degrees because the claimed range is less than 54 degrees but rather provides an example such as 50 degrees.
In response to applicant’s argument that the differences between the prior art and the claims at issue have not been ascertained, however, the differences were ascertained and it would have been obvious to one of ordinary skill in the art to have considered Viegener in view of Speckemeyer that discloses all the features of the claims at issue as described in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679